Per Curiam.
An affidavit of defence should exhibit facts on which the law may be pronounced, with such reasonable certainty as to exclude the possibility of evasion or duplicity, and should leave nothing to inference as to the facts to be drawn by the court, which may be necessary to establish a defence. The act of assembly, which prescribes that the defendant shall state the “«ature and character” of his defence, means, that he shall omit no material element necessary to constitute a legal answmr to the plaintiff’s demand. This rule being the test, and applying it to this case, it is clear that the affidavit is defective. In order to enable the defendant to resist this claim, he should have affirmatively stated such facts as are requisite in point of law to cause a suspension or forfeiture of the rent. This does not appear in the affidavit. His allegation that he has not occupied the premises amounts to nothing. The statement that plaintiff occupied them, does not say that such occupation was not permissive on his part or against his consent. He alleges neither ouster or eviction, surrender or adverse interruption of possession. All that the defendant states may be true, yet unless he negatives other conditions which may exist, his present allegations make up no defence.
Rule absolute.